Citation Nr: 0711373	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the RO in May 2003, and an 
informal conference was held in January 2005.  This matter 
was remanded in June 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

Lumbar spine disability, to include herniated nucleus 
pulposus, was not manifested during the veteran's active duty 
service or for many years thereafter, nor is any current 
lumbar spine disability otherwise related to such service.



CONCLUSION OF LAW

Lumbar spine disability, to include herniated nucleus 
pulposus, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2001.  The letter predated the November 2001 rating decision.  
See id.  Subsequently, the veteran was issued VCAA letters in 
January 2004 and June 2006.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The February 2001, January 2004, 
and June 2006 letters have clearly advised the veteran of the 
evidence necessary to substantiate his claim. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  The Board acknowledges that the veteran's 
claims folder previously contained the records of another 
veteran with a similar name, however, such records have since 
been removed.  Also, despite the veteran's claims otherwise, 
there is no indication that any of his service medical 
records are missing.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will 
be discussed in more detail below, the Board has determined 
that an examination or opinion is not necessary with regard 
to the claim of service connection for a back disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran essentially claims that he sustained a back 
injury and experienced back pain during service.  He claims 
that for eight to twelve weeks during his advanced training 
for field artillery, he performed a significant amount of 
heavy lifting, such as lifting shells weighing 50 to 60 
pounds and putting them into a Howitzer.  He claims he went 
to sick call one day because of back pain, but decided not to 
go again because extra duty would then be required.  
Subsequently, he was stationed in Germany where he performed 
more heavy lifting loading onto trucks.  He claims he went to 
sick call twice for his back, but wound up on guard duty.  He 
claims that he used a heating pad, and took aspirin and 
Tylenol for his back.  

A Report of Medical Examination performed for induction 
purposes in February 1969 reflects that his 'spine, other 
musculoskeletal' was clinically evaluated as normal.  On a 
February 1969 Report of Medical History completed by the 
veteran he checked the 'No' box with regard to 'back trouble 
of any kind.'  Service medical records do not reflect any 
complaints or treatment related to the back or spine.  On a 
Report of Medical History completed by the veteran for 
separation purposes, he checked the 'No' box with regard to 
'recurrent back pain.'  A March 1971 Report of Medical 
Examination reflects that his 'spine, other musculoskeletal,' 
and 'lower extremities' were clinically evaluated as normal.

Private medical records reflect that in 1989, the veteran 
injured his back when he was moving boxes and cabinets at 
work.  The first MRI showed a huge central disc bulge at L3-
L4 which responded to conservative therapy.  A year later, he 
was bending over to unplug a computer when a fan fell on his 
back.  He wore a brace for two or three weeks and went back 
to work again.  He developed low back pain with 
radiculopathy.  An MRI demonstrated a congenital narrowing of 
the lumbar spine as well as a far left lateral disc 
protrusion at L4-L5, as well as a small paracentral 
protrusion at L3-L4, and a small protrusion at L2-L3.  He 
underwent surgery in April 1994 which involved removal of the 
disc material at L4-L5 and a bilateral bone fusion.  He 
returned to work from 1994 to 1996.  In April 1996, he re-
injured his lower back descending five flights of stairs 
rapidly.  He noticed back pain as well as pain going down 
both legs.  Since such injury, the veteran has experienced a 
slowly progressive deterioration in his ability to sit or 
stand, walk up or down stairs.  There have been several 
exacerbations of his condition.

Multiple lay statements have been submitted by the veteran's 
family members dated in 1999 and 2000 which state that the 
veteran complained of back pain during service, and mentioned 
back pain in letters and during telephone conversations.

In May 2006, a private physician, Craig N. Bash, M.D., 
prepared an opinion regarding etiology of the veteran's spine 
disability.  Dr. Bash stated the following:

It is my opinion that [the veteran's] 
spine injury in service lead directly to 
his degenerative spine problems which 
required corrective surgery, and that his 
current spine problems are due to a 
combination of his service time injury 
along with the residuals of his surgical 
correction attempts.

Dr. Bash noted that he had reviewed medical records; imaging 
reports; other medical opinions; lay opinions; and, medical 
literature review.  The examiner specifically referenced the 
veteran's May 2003 hearing testimony, and also lay statements 
which noted that his "spine was problematic during and after 
service."  In the discussion portion of the opinion, Dr. 
Bash stated the following:

[The veteran] had a spine injury during 
service and it is well known that 
injuries to the spine early in life often 
lead to advanced degenerative changes 
later in life due to the resultant 
chronic ligament laxity and spine 
instability as one author states...

It is my opinion that his spine injury in 
service lead directly to his degenerative 
spine problems which required corrective 
surgery, and that his current spine 
problems are due to a combination of his 
service time injury along with the 
residuals of his surgical correction 
attempts for the following reasons: (1) 
His spine problems developed in service.  
(2) The literature supports a connection 
between spine injuries and the 
development of early degenerative spine 
disease.  (3) He has imaging documented 
[sic], early spine degenerative changes, 
which required spine surgery as 
documented above by Dr. Ninoff.  (4)  I 
have reviewed his films and it is clear 
to me that his spine degenerative changes 
are very advanced with osteophytes and 
canal stenosis.  (5)  His spine 
degenerative disease is both advanced and 
early which means that he [sic] 
degenerative changes are out of 
proportion to his age therefore he likely 
had an antecedent injury.  It is my 
opinion that his antecedent injury 
occurred during service time.  (6)  He 
did not get relief from his tow [sic] 
previous spine surgeries.  (7)  His 
record does not contain a more likely 
etiology for his current advanced 
degenerative spine disease.

A July 2006 lay statement from E.L.B., a fellow soldier, 
states that he was stationed with the veteran during 
Artillery Gun training.  He claims that he went to see the 
veteran and when he got there the veteran was "lying on his 
bunk complaining of back pain."

The veteran has claimed that he sustained a low back injury 
during service and went to sick call on at least three 
occasions, however, the service medical records on file do 
not reflect any such complaints or treatment.  The veteran 
has claimed that he continually experienced back pain during 
service, however, such statement is contradicted by his March 
1971 notation of no recurrent back pain on his Report of 
Medical History, and the March 1971 separation examiner's 
findings that his spine and lower extremities were clinically 
evaluated as normal.  Moreover, the post-service objective 
evidence of record is devoid of any complaints of or 
treatment for any back related disability until he incurred a 
work-related injury in 1989.  Thus, the veteran did not 
initially seek medical care related to his claimed back 
disability until subsequent to his 1989 work injury, and 
approximately 18 years after separation from service.  It is 
also relevant that the veteran's medical records from the 
1990's do not contain any reference to any claimed in-service 
injury or aggravation thereof.  The objective medical 
evidence of record does not contain any contentions related 
to an in-service injury until after he filed his January 2000 
claim for compensation, and any such notations are 
unsupported by the objective evidence of record.

While acknowledging the May 2006 opinion of Dr. Bash, it is 
clear that such opinion of an etiological relationship to 
service was based solely on the veteran's self-reported 
history which is not supported by the objective evidence of 
record.  Dr. Bash repeatedly references a "spine injury" 
sustained in service, however, it is clear that such 
characterization is based on the veteran's May 2003 testimony 
and lay statements of record, as specifically referenced by 
the physician in the written opinion.  The veteran contends 
that Dr. Bash reviewed his service medical records, however, 
if so, it is unclear what "spine injury" in service Dr. 
Bash is referring to, as the veteran's service medical 
records are completely devoid of any spine injury, or 
objective findings related to the spine, other than it being 
clinically evaluated as normal.  Dr. Bash also opined that 
the veteran likely had an antecedent injury, and concluded 
that such antecedent injury occurred during service.  Such 
statement, however, is completely unsupported by the 
objective evidence of record.  It is apparent that the 
physician's opinion was based on history supplied by the 
veteran and is not substantiated by the veteran's service 
medical records, which have a high probative value.  The 
Court has determined that history which the veteran provides 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
veteran's self-reported history was provided decades after 
the claimed injury and at a time when he had a claim for VA 
benefits with the potential for pecuniary gain.  The clinical 
records do not support the veteran's current allegations or 
the physician's opinion.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his back, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a back injury in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until 18 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote possibility).  

Although the veteran asserts incidents in service that he 
contends caused his current back disability, the Board finds 
that the preponderance of the evidence argues against such 
contention.  The service medical records show that the 
veteran himself did not believe that he had recurrent low 
back pain as he expressly reported that fact upon separation 
examination.  A trained military medical examiner found the 
veteran's spine to be clinically normal at that time, 
demonstrating that in the examiner's medical opinion there 
was no abnormality at that time.  Service medical records do 
not otherwise document the claimed inservice injury 
referenced by Dr. Bash in his opinion.  In sum, the veteran's 
current contentions and much of the factual predicate relied 
upon by Dr. Bash is totally inconsistent with the veteran's 
statements on separation examination and the medical findings 
at that time.  

While the veteran's statements and testimony have been 
considered, as have the lay statements from his family 
members and fellow soldier, such statements alone are 
insufficient to support a grant of service connection.  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his or her personal knowledge, such as the 
occurrence of an in-service injury, or symptoms, but such 
statements of back complaints during service and prior to 
1989 are unsupported by the objective evidence of record.  
Moreover, laypersons are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Again, service medical records  simply do not document any 
spine injury.  These records are quite detailed as to other 
physical complaints and clinical findings, but nothing in 
reference to the back.  Further, post-service medical records 
only reflect treatment for a spine injury subsequent to a 
1989 civilian accident.  The veteran's statements and 
testimony to the effect that he had continuous back problems 
during and prior to 1989 are simply inconsistent with the 
evidence contemporaneous to his service.  As such, the Board 
finds that the veteran's current statements and testimony, as 
well as the opinion by Dr. Bash which relies heavily on the 
history furnished by the veteran, are of diminished probative 
value.  The Board finds that the veteran's statements 
regarding the state of his health at the time of discharge 
examination and the clinical findings by medical personnel at 
that time are entitled to more weight.  

In short, after reviewing the overall record the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for herniated nucleus pulposus.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


